Fourth Court of Appeals
                                San Antonio, Texas
                                   November 27, 2019

                                   No. 04-19-00572-CV

    IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., AND J.A.C., CHILDREN,

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 16-03-55745-CV
                    Honorable Michael Ventura Garcia, Judge Presiding


                                     ORDER

       The Appellee’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to December 17, 2019.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court